Citation Nr: 1609264	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-31 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to August 10, 2015 and to a rating in excess of 30 percent from August 10, 2015 for dysthesia upper extremity, right with cubital tunnel syndrome, previously rated as neuropathy of the ulnar nerve associated with degenerative arthritis, cervical spine. 

2.  Entitlement to an initial rating in excess of 10 percent for status post bunionectomy, right with residual pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel

INTRODUCTION

The Veteran served on active duty from January 1982 to December 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This case was previously before the Board in April 2015, when the claims above were remanded for further development.  A service connection claim for a bilateral knee disability was additionally remanded at that time.  In August 2015, the Appeals Management Center (AMC) granted service connection for right knee patellofemoral syndrome and left knee patellofemoral syndrome.  Because he has not appealed the ratings or effective dates assigned, no claims regarding these disabilities are in appellate status at this time.  With respect to his increased rating claims for dysthesia upper extremity, right with cubital tunnel syndrome and for status post bunionectomy, right with residual pain an August 2015 supplemental statement of the case was most recently issued and the case is once again before the Board. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The Board apologies for the delays in the full adjudication of this case. 


FINDINGS OF FACT

1.  The Veteran's right upper extremity is his dominant extremity.

2.  For the entire period on appeal, the Veteran's dysthesia upper extremity, right with cubital tunnel syndrome is characterized by no more than moderate incomplete paralysis of the ulnar nerve; moderate incomplete paralysis of the upper radicular group has not been demonstrated. 

3.  The Veteran's service-connected status post bunionectomy, right with residual pain, has been assigned the maximum schedular rating authorized under Diagnostic Code (DC) 5280; the evidence fails to show that the Veteran's right foot disability causes either marked interference with employment or require frequent hospitalization.


CONCLUSIONS OF LAW

1.  Prior to August 10, 2015, a rating of 30 percent, but no higher, is warranted for dysthesia upper extremity, right with cubital tunnel syndrome.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes (DCs) 8510-8516 (2015).

2.  Since August 10, 2015, the criteria for a disability rating higher than 30 percent for dysthesia upper extremity, right with cubital tunnel syndrome are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.124a, DCs 8510-8516 (2015).

3.  The criteria for a rating in excess of 10 percent for status post bunionectomy, right with residual pain, have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5299-5280 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Disability Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Dysthesia Upper Extremity, Right with Cubital Tunnel Syndrome

The current appeal arises out of a claim received at the RO in January 1, 2008.  In an October 2008 rating decision, the RO granted service connection for residuals of cubital tunnel syndrome (claimed as right arm condition), and assigned a noncompensable initial rating pursuant to Diagnostic Code 5201, effective January 1, 2008.  In a June 2012 rating decision the Veteran was assigned a 20 percent evaluation, under DC 8610, for dysthesia of the right upper extremity, secondary to service-connected degenerative arthritis of the cervical spine.  His separate noncompensable rating for residuals of cubital tunnel syndrome under DC 5201 was not disturbed. 

In a November 2014 rating decision the RO essentially combined the Veteran's ratings for his dysthesia of the right upper extremity and residuals of cubital tunnel syndrome.  The Veteran was assigned one rating of 20 percent, under DC 8610, for dysthesia of the right upper extremity with cubital tunnel syndrome associated with degenerative arthritis.  In an August 2015 AMC decision the rating was increased to 30 percent, effective August 10, 2015.  The diagnostic code was changed to DCs 8510-8516.  The effective date corresponds to a VA examination report.

Diagnostic Code 8510 provides ratings for paralysis of the upper radicular group of nerves (fifth and sixth cervicals).  Moderate incomplete paralysis is rated 40 percent disabling on the major side, and severe incomplete paralysis is rated 50 percent disabling on the major side.  Complete paralysis of the upper radicular group, with all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected, is rated 70 percent disabling on the major side.
Diagnostic Code 8516, addresses paralysis of the ulnar nerve. 38 C.F.R. § 4.124a (2015).  Disability ratings of 10 percent, 20 percent, and 30 percent are assigned for incomplete paralysis of the minor extremity that is mild, moderate, or severe. Disability ratings of 10 percent, 30 percent, and 40 percent are assigned for incomplete paralysis of the major extremity that is mild, moderate, or severe. Complete paralysis of the ulnar nerve is rated 50 percent for the minor extremity and 60 percent for the major extremity, and it contemplates the 'griffin claw' deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2015).

The term 'incomplete paralysis' indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Further, the Board observes that the words 'slight,' 'moderate,' and 'severe,' as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6 (2015).

After a review of all of the evidence, the Board finds that a 30 percent rating is warranted for the entire period of this appeal, for the Veteran's neurological right upper extremity (major).  The evidence is clear that the Veteran's dominant arm is his right.  The Board can determine no distinction in the Veteran's symptomatology prior to and after the effective date chosen by the AMC for the date of increase.  The Board finds that it is factually ascertainable that the symptoms demonstrated at the August 10, 2015 examination have existed throughout the period on appeal.

In fact, at an August 2008 VA examination the Veteran complained of numbness in his small and ring finger.  He stated that this had not changed despite undergoing surgery.  The Veteran reported occasionally dropping things with his right hand. Examination of his right arm reflected normal musculature.  The Veteran was diagnosed with numbness over the ulnar nerve distribution related to cubital tunnel syndrome.  The VA examiner specifically noted that the Veteran continued to have residual effects of his cubital tunnel syndrome that were not resolved by surgery.

The Veteran underwent an additional VA examination in July 2012.  The VA examiner noted that the Veteran reported longstanding symptoms consistent with cubital tunnel syndrome and had a clouded diagnostic picture as he also has had cervical disc herniation at the C8 level.  The Veteran reported numbness/pains at the arm, elbow and hands.

The Veteran underwent an additional VA examination in August 2015.  It was noted that he had ulnar side mild to moderate tenderness.  The VA examiner stated that the Veteran had undergone cubital tunnel decompression and ulnar nerve transposition. 

The Board finds that it is factually ascertainable that the Veteran's symptoms have persisted throughout the period on appeal, not simply after the August 2015 examination.  Based on his manifestations, a 30 percent rating for his major right arm is warranted, for the service-connected dysthesia upper extremity, right with cubital tunnel syndrome for the entire period on appeal.  The examination simply confirmed the Veteran's contention.  

While the Board recognizes the Veteran is also rated under DC 8510, which provides for a 40 percent rating for a major arm based on moderate incomplete paralysis of the upper radicular group, the evidence of record reflects the Veteran's mild to moderate symptomatology stems from his ulnar nerve.  In a May 2011 VA examination, which specifically considered the Veteran's neurological problems stemming from his cervical spine, the report notes a normal detailed motor examination.  

Moreover, reflex examination at the time noted normal findings with respect to his right biceps and triceps.  Specific to his C5, C6, and C7 nerves it was noted that position sense, vibration, pain or pinprick and light touch were normal.  Although dysesthesias were noted, they were found primarily in his left upper arm (which is not on appeal).  Based on these findings the Board concludes symptomatology associated with his upper radicular group (fifth and sixth cervicals) was mild at most (which would only warrant a 20 percent rating for the major arm).  Giving the Veteran the benefit of the doubt a higher rating of 30 percent is assigned based on his moderate ulnar nerve findings.

Nevertheless, while the Board grants a 30 percent rating throughout the period on appeal, the evidence does not reflect severe symptomatology warranted a rating of 40 percent.  The evidence at most reflects mild to moderate symptomatology as noted by the August 2015 VA examiner. 

Applying the relevant rating criteria, the Board notes that an initial rating of 30 percent for the Veteran's major dysthesia upper extremity, right with cubital tunnel syndrome, previously rated as neuropathy of the ulnar nerve associated with degenerative arthritis, cervical spine, but no higher, is warranted under DCs 8510-8516, prior to August 10, 2015.  Nevertheless, the Board finds that a rating in excess of 30 percent is not warranted at any point during the appellate period.  

While the Board understands the Veteran's central concern that his right arm has negatively impacted his quality of life, without consideration of the problems he cited and the other issues he has with his right arm at this time, the current evaluation could not be justified.  There is evidence against the 30 percent grant, let alone a higher rating. 

With regard to his right arm disability, the Veteran is competent to report his pain and numbness as this observation comes to him through his senses. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings.  He is not, however, competent to identify a specific level of disability of his right arm neurological disability according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

As such, the Board also finds that the preponderance of the evidence is against any rating higher than 30 percent for any portion of the period on appeal.

Status Post Bunionectomy, Right with Residual Pain

The Veteran is currently in receipt of a 10 percent disability rating for his status post bunionectomy, right with residual pain, under diagnostic codes 5299-5280, for unilateral hallux valgus.  DC 5280 provides for a 10 percent rating where hallux valgus is "severe," if equivalent to amputation of the great toe; or where there has been an operation with resection of the metatarsal head.  See 38 C.F.R. § 4.71a, DC 5280.  The Board observes that hallux valgus is generally defined as angulation of the great toe toward the other toes, where the great toe may ride under or over the other toes.  Dorland's Illustrated Medical Dictionary 829 (31st ed. 2007).  

Furthermore, a bunion is defined as an abnormal prominence of the inner aspect of the first metatarsal head, which may result in a valgus displacement of the great toe.  Id. at 264.

The Veteran asserts that an increased rating is warranted.  The 10 percent rating that is assigned to his right foot is the highest schedular rating available under this diagnostic code for a foot disability such as that exhibited by the Veteran.  At his most recent August 2015 VA examination the VA examiner noted that the Veteran's hallux valgus was the Veteran's only right foot disability.  Given that the rating code assigned to the Veteran's foot disability specifically addresses his only foot disability, no other diagnostic code is applicable or appropriate.
 
Nevertheless, while the 10 percent rating that is assigned is the highest schedular rating available under this diagnostic code, if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an 'extra-schedular' evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1);  Thun v. Peake, 22 Vet. App. 111 (2008)

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

At an August 2008 VA examination the Veteran reported that he had undergone a right foot bunionectomy in 1999.  He reported that he did not use any type of bunion splint and just laces his shoes up tightly and deals with it.  He reported no history of acute episodes on his right foot.  The Veteran indicated that he takes over-the -counter medications like Motrin for pain relief, and no assistive devices are used.  An examination of his foot revealed no erythema, edema or tenderness to palpation.  The VA examiner noted mild residual valgus angulations present at the first metatarsophalangeal joint of the right great toe.  However, it was noted that the bunion appeared to be well corrected. 

At the Veteran's August 2015 VA examination the Veteran reported pain in his right foot and pain with manipulation of his right foot.  No swelling, characteristic callouses or the use or orthotics was noted.  The VA examiner noted that the Veteran did not have pain, weakness, fatigability, or incoordination that significantly limits his functional ability during flare-ups or when his foot is used repeatedly over a period of time.  The VA examiner noted that the Veteran's right foot disability did not impact his ability to perform any type of occupational task. 

While the Veteran has indicated continuing pain due to his right foot disability,  this does not rise to the level of 'marked interference with employment.' Furthermore, while the evidence indicates that the Veteran underwent bunion surgery while on active duty, the evidence during the period on appeal does not indicated that the Veteran has been hospitalized to treat his right foot.  Moreover, in a July 2012 statement the Veteran indicated that he was employed full time and had never requested unemployability. 

As such, the criteria for a rating in excess of 10 percent have not been met on either a schedular or extraschedular basis, for the right foot, and the Veteran's claim is therefore denied.

The Board notes that ratings of 20, 30, and 40 percent are available for 'other foot injuries' under DC 5284.  The Board finds that the best code to evaluate his condition, however, is the DC that clearly indicates it is evaluating the condition at issue: hallux valgus.  There is no basis to evaluate this condition under any other DC.  The DC is clearly and unambiguously devised to address the disability at issue.  Moreover, the August 2015 VA examiner specifically noted that the Veteran did not have a foot injury or other condition not already described.  As such, a rating under DC 5284 is not for consideration. 

In conclusion, the evidence does not support that the Veteran's right hallux valgus warrants a rating in excess of 10 percent.

Other Considerations 

With respect both claims (dysthesia upper extremity, right with cubital tunnel syndrome, previously rated as neuropathy of the ulnar nerve associated with degenerative arthritis, cervical spine and right foot), the applicable rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, although the Veteran has submitted evidence of a medical disability, and made claims for the highest ratings possible for his right upper extremity and right foot disability, he has not submitted evidence of unemployability, or claimed to be unemployable because of his right upper extremity or right foot.  In fact, in a July 2012 statement the Veteran specifically stated that he was employed full time and had never filed or requested individual unemployability.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With respect to the Veteran's increased rating claims, these claims arise from his disagreement with the initial ratings following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
	
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and medical records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

The Veteran was afforded VA examinations in August 2008 (right arm, foot), July 2012 (right arm), and August 2015 (right arm, foot).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected dysthesia upper extremity, right with cubital tunnel syndrome  or status post bunionectomy, right with residual pain disabilities since the most recent examinations.

The Board finds the above examinations to be thorough and adequate upon which to base decisions with regard to the Veteran's claims.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his right upper extremity and right foot disabilities under the applicable rating criteria.

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was most recently remanded, in April 2015 for further development. The Board finds there has been substantial compliance with the Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Prior to August 10, 2015, a 30 percent rating, but no higher, for dysthesia upper extremity, right with cubital tunnel syndrome, is granted, subject to the laws and regulations governing the award of monetary benefits.  

Since August 10, 2015, a rating in excess of 30 percent for dysthesia upper extremity, right with cubital tunnel syndrome, is denied.

An initial rating in excess of 10 percent for status post bunionectomy, right with residual pain, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


